DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-14) in the reply filed on 05/23/2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the inductor is 
provided with a larger radius, or when being thicker, the inductor is provided with a 
20smaller radius as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (US 20030163915 A1).
Regarding Claim 1:
Takayama teaches that an inductor, comprising: 
a first core (5, Fig. 6; para 0024) made of a first magnetic material; and  
at least two windings (not expressly labeled; construed from Fig. 1), configured to be twisted (see para 0027) with each other and embedded 
within the first core, each winding having a pair of terminals (12) extending out of the 
first core.

Regarding Claim 6:
As applied to claim 1, Takayama teaches that wherein the at least two windings comprise two windings, three windings or more (not expressly labeled; construed from Fig. 6).  

Regarding Claim 12:
As applied to claim 1, Takayama teaches that wherein the windings have a ring (see Fig. 1), oval, rectangular, triangle shape or their combination in a plan view .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This is a separate rejection to reject claim 1 and 6 with another reference.

Claims 1, 4-5, 8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20020020052 A1) in view of Chuang et al. (US 20160064139 A1).
Regarding Claim 1:
Ito teaches that an inductor, comprising: 
a first core (22, Fig. 13; para 0062) made of a first magnetic material; and  
at least two windings (31-32, Fig. 20; para 0062), configured with each other and embedded within the first core, each winding having a pair of terminals (41-43, Fig. 13; para 0071) extending out of the first core.
Ito does not teach that two windings configured to be twisted with each other.
However, Chuang teaches that the twisted first coil structure W61 is radially wound around the toroidal body 3111 of the toroidal core 311, and the twisted second coil structure W62 is wound circumferentially around the outer margin (outer circumference) 3112 of the toroidal core 311 (see Fig. 10, para 0068).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Ito in view of Chuang to have two windings configured to be twisted with each other to cancel exterior electromagnetic interference.

Regarding Claim 4:
As applied to claim 1, the modified Ito teaches that wherein the at least two windings are separated from each other within the first core by a predetermined distance (not expressly labeled; see Drawing: 1).  


    PNG
    media_image1.png
    406
    564
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 13

Regarding Claim 5:
As applied to claim 1, the modified Ito teaches that the number of twists of each winding is an integer multiple of the number of turns of the winding (construed from Chuang’s Fig. 10).

Regarding Claim 8:
As applied to claim 1, the modified Ito teaches that two terminals (41b-42b or 41a-42a in Fig. 13) for the same winding are located close to each other, or are spaced apart from each other in a circumferential direction (construed from Fig. 13) , e.g., located at a quarter or a half of a turn of the winding.

Regarding Claim 10:
As applied to claim 1, the modified Ito teaches that wherein the terminals (41-43, Fig. 13) are located on any surface of the inductor (construed from Fig. 13).  

Regarding Claim 11:
As applied to claim 1, the modified Ito teaches that a form factor of the inductor is adjusted so that when being flat, the inductor is provided with a larger radius (i.e. the radius of the core 23t with winding 31 in Fig. 23t), or when being thicker, the inductor is provided with a smaller radius (i.e. the radius would be larger than the radius of any smaller cylindrical inductor and smaller than the radius of any larger cylindrical inductor. It is noted that the recitation that the inductor is adjusted is broad and does not define how the inductor is adjusted)

Regarding Claim 13:
As applied to claim 1, the modified Ito teaches that wherein the inductor has a cylinder, oval cylinder, tube, triangular prism, sphere, toroidal (para 0062) or donut shape.  

Regarding Claim 14:
As applied to claim 1, Ito teaches that wherein the inductor is applicable to a LCL-filter (see para 0002), a sine filter, dU/dt filters, a converter


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Ito in view of Chuang and further in view of Luckey (US 20120075047 A1).
Regarding Claim 7:
As applied to claim 1, the modified Ito does not teach that the inductor is provided with a cooling passage therein through which coolant flows.  
	However, Luckey teaches that the cooling channels 88, 90, 92, 94, 96 and the first cooling channel 64 already indicated in FIG. 2 are visible in this cutaway view and have a reference number (see para 0046).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Ito in view of Luckey to have the inductor is provided with a cooling passage therein through which coolant flows so that electronic component can be keep cool during the operation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Ito in view of Chuang and further in view of Nakazawa (US 6031442 A).
Regarding Claim 9:
As applied to claim 1, the modified Ito does not teach that the pairs of terminals of different windings are equally spaced in a circumferential direction.
Although it is not explicitly stated that the pairs of terminals of different windings are equally spaced in a circumferential direction, this appears to be the case that Nakazawa discloses in Fig. 3 that the pairs of terminals (14) of different windings (13) are equally spaced in a circumferential direction. It is noted that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.I for more information on prior art drawings as “enabled disclosures”
Alternatively, it would have been obvious that the pairs of terminals of different windings are equally spaced in a circumferential direction to simplify design, and  reduce manufacturing costs.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites, a second core 10enclosing the first core, wherein the second core is made of a second magnetic material having a higher magnetic permeability than that of the first magnetic material, and the terminals of the windings extend out of the second core.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837